         Case 2:18-cv-08881-JCZ-DMD Document 106 Filed 02/15/21 Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


TERRY BAHAM, STEPHEN TURNER
AND YALONDA STUBBS                                                                     PLAINTIFFS

VERSUS                                                                  CAUSE NO. 2:18-cv-08881

TIMMY MOORE, LOVORN & LOVRN
TRUCKING, INC., AND NATIONAL
FIRE AND MARINE INSURANCE
COMPANY                                                                             DEFENDANTS

                                                                    JUDGE JAY C. ZAINEY
                                                            MAGISTRATE DANA M. DOUGLAS


                      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
                PARTIAL SUMMARY JUDGMENT MOTION ON THE ISSUE OF
                              MEDICAL CAUSATION

           COME NOW Defendants Timmy Moore, Lovorn & Lovorn Trucking, Inc. and National

Fire and Marine Insurance Company, by and through the undersigned counsel, who respond to

Plaintiffs’ Partial Summary Judgment Motion on the Issue of Medical Causation.

                                                       1.

                                    Plaintiffs’ Motion is Untimely

           October 1, 2019 was this the dispositive motion deadline in this case.1 Plaintiffs’ motion,

filed approximately 16 months after the deadline, is untimely. It should not be considered.

                                                       2.

               Plaintiffs Baham and Turner Underwent IMEs by Dr. Najeeb Thomas,
                                  Defendants’ Designated Witness

           Plaintiffs incorrectly argue that “The only IME requested by Defendant in this case

concerned Yalanda Stubbs. Defendant does not have listed any medical physicians nor expert


1
    R. Doc. No. 9—Sched. Order, ¶ 4 (Dec. 18, 2018).


{01164982 - v1}
       Case 2:18-cv-08881-JCZ-DMD Document 106 Filed 02/15/21 Page 2 of 5




testimony who can or will refute the findings of causation concerning Baham or Turner's

injuries.”2

         On September 29, 2019, Defendants filed their Witness and Exhibit lists designating,

among others “Najeeb Thomas, M. D.—Neurosurgeon, Southern Brain and Spine, 3798

Veterans Blvd., Metairie, Louisiana, 70002; expert testimony regarding medical causation and

Plaintiffs’ respective medical treatment; independent medical examinations of Plaintiffs.”3

         Plaintiffs Baham and Turner underwent independent medical examinations performed by

Dr. Najeeb Thomas on November 21, 2019. Dr. Thomas thereafter prepared reports regarding

the respective examinations.

         On January 6, 2020, Mary Soleto, the undersigned’s assistant emailed and faxed both

reports to Plaintiffs’ counsel Vanessa Motta.4

                                                      3.

          The Jury Should Decide Causation Because Genuine Issues of Material
                                   Fact Remain

         Regarding his examination of Baham, Dr. Thomas concluded:

         IMPRESSION: At this point, Mr. Baham continues to complain of pain. He does
         have previous injuries from an accident in 2014 for his neck and by his history
         and that pain did resolve. By his history, he did injure his neck in 2017 and it
         appears to be muscular in nature as he describes tenderness to the muscle but his
         range of motion is normal, his strength is normal, his reflexes are normal, and his
         MRI of the cervical spine is normal. I do not believe he needs any injections. I do
         not believe he needs any surgical intervention. He is at MMI at this point. He is
         not taking any pain medications. Whatever muscular pain he has, he has to live
         with and he may continue to work without restrictions. Relative to his lumbar
         spine, by his history he injured it related to an accident in 2018 and the pain only
         comes and goes intermittently. He has an MRI of the lumbar spine which is
         normal. would not recommend any intervention to the lumbar spine. I am not
         certain to the etiology as to why he has continued pain in his cervical spine at this
         point as it is really not relieved with any activities or maneuvers in addition to the

2
  R. Doc. No. 99-1—Pls.’ Memo. In Support of P. S. J., Ex. 1 (Feb. 2, 2021).
3
  R. Doc. No. 29 (emphasis added) (Sept. 29, 2019).
4
  Exhibit 1—Aff. M. Soleto, inclusive of Exhibit 1-1, attached thereto (Feb. 11, 2021).


{01164982 - v1}
      Case 2:18-cv-08881-JCZ-DMD Document 106 Filed 02/15/21 Page 3 of 5




        normal MRI findings.5

        Regarding his examination of Turner, Dr. Thomas concluded:

        IMPRESSION: At this point, Mr. Turner is over two years out from his injury. He
        is very functional at this point and takes tramadol approximately a few times a
        month. He has no neurologic deficits and has very good range of motion, both in
        his cervical and lumbar spine. At this point I do not believe any surgical
        intervention is warranted. The changes I see on the MRI on 11/22/2017 are
        preexisting degenerative changes which clearly predated the accident based on
        the osteophytes and disc osteophyte complexes. Based on his history, he began to
        get pain subsequent to the accident and likely inflamed some preexisting
        degenerative changes. He states now he has good days and bad days, and those
        good days and bad days are likely related to his ongoing degenerative changes. As
        he did not get much relief from injections, I do not believe any further injections
        are warranted. He may continue working in commercial A/C.6

        Dr. Thomas’ testimony will establish that there are indeed differing opinions on Baham

and Turner’s conditions, the causes thereof and treatment.

        The undersigned certifies that the attached affidavits (Exhibits 2 and 3) were sent to Dr.

Thomas for his signature and notarization on February 8, 2021. Thereafter, the undersigned’s

staff regularly followed-up with Dr. Thomas’ assistant who advised that the affidavit executions

were in process. Today, February 15, 2021, the undersigned’s staff was advised that Dr.

Thomas’ office is closed, apparently due to widespread inclement winter weather in the area.

        The undersigned certifies further that he and his staff will continue to attempt to contact

Dr. Thomas to obtain his executed affidavits to submit to the Court before submission date for

Plaintiffs’ motion.

                                                       4.

               Dr. Eric Lonseth’s Affidavit is an Untimely Second Expert Report

        In support of their motion, Plaintiffs submitted Dr. Eric Lonseth’s affidavit which

5
  Exhibit 2—Aff. of N. Thomas, M. D., inclusive of IME Report/Exhibit attached thereto (emphasis added)
(awaiting executed copy).
6
  Exhibit 3—Aff. of N. Thomas, M. D., inclusive of IME Report/Exhibit attached thereto (emphasis added)
(awaiting executed copy).


{01164982 - v1}
         Case 2:18-cv-08881-JCZ-DMD Document 106 Filed 02/15/21 Page 4 of 5




contains a causation statement. A review of Plaintiffs’ medical records, performed by

Defendants’ counsel, did not reveal a causation statement by Dr. Lonseth. Therefore, his

causation statement, contained in his affidavit, is, essentially, a second expert report which is

untimely. Plaintiffs’ expert reports were due on or before November 15, 2019.7 His affidavit

should be stricken; it should not be considered.

                                  Conclusion and Relief Requested

           Because of these genuine issues of material fact, the jury should decide medical

causation. Plaintiffs’ motion should be denied. Further, Dr. Lonseth’s affidavit should not be

considered.

                                                        Respectfully submitted:

                                                        BURGLASS & TANKERSLEY, LLC

                                                        s/Joseph J. Valencino
                                                        ANDRÉ C. GAUDIN (#20191)
                                                        JOSEPH J. VALENCINO, III (#32791)
                                                        5213 Airline Drive
                                                        Metairie, Louisiana 70001-5602
                                                        Telephone: (504) 836-0416
                                                        Facsimile: (504) 287-0456
                                                        email: agaudin@burglass.com
                                                               jvalencino@burglass.com
                                                        Attorneys for Defendants Timmy Moore,
                                                        Lovorn & Lovorn Trucking, Inc. and
                                                        National Fire and Marine Ins. Co.




7
    R. Doc. No. 31.


{01164982 - v1}
      Case 2:18-cv-08881-JCZ-DMD Document 106 Filed 02/15/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I, Joseph J. Valencino, III, one of the attorneys for Defendants Timmy Moore, Lovorn &

Lovorn Trucking, Inc. and National Fire and Marine Insurance Company certify that I have this

day served a true and correct copy of the above and foregoing Opposition to Plaintiffs’ Partial

Summary Judgment Motion on the Issue of Liability on the following counsel of record via the

Court’s ECF system:

       Vanessa Motta
       3632 Canal Street
       New Orleans, LA 70119
       email: Vanessa@Mottalaw.com

       Counsel for Plaintiffs

       THIS the 15th day of February, 2021.

                                                     s/Joseph J. Valencino




{01164982 - v1}
